Exhibit 10.2.2

EXECUTION COPY

AMENDMENT NO. 1

Dated as of February 27, 2012

to

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 22, 2011

THIS AMENDMENT NO. 1 (“Amendment”) is made as of February 27, 2012 by and among
YRC Worldwide Inc. (the “Borrower”), the financial institutions listed on the
signature pages hereof and JPMorgan Chase Bank, National Association, as
Administrative Agent (the “Administrative Agent”), under that certain Amended
and Restated Credit Agreement dated as of July 22, 2011 by and among the
Borrower, the Lenders and the Administrative Agent (as amended, amended and
restated, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement.

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to an amendment to the Credit Agreement; and

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such amendment on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent have agreed to enter into this
Amendment.

1. Amendments to Credit Agreement. Effective as of the date of satisfaction or
waiver of the conditions precedent set forth in Section 2 below, the Credit
Agreement is hereby amended as follows:

(a) Section 5.01(a) of the Credit Agreement is hereby amended to delete the
reference to “(without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit)” appearing
therein and to replace therefor a reference to “(other than in respect of the
auditors’ report delivered in 2012 in respect of the fiscal year ended
December 31, 2011, without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit)”.

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that (a) the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Borrower, the
Required Lenders and the Administrative Agent, (ii) the Consent and
Reaffirmation attached hereto duly executed by the Subsidiary Guarantors and
(iii) a duly executed amendment in respect of the ABL Credit Agreement in form
and substance reasonably satisfactory to the Administrative Agent and such
amendment shall be in full force and effect substantially contemporaneously with
this Amendment and (b) the Borrower shall have paid all



--------------------------------------------------------------------------------

previously invoiced, reasonable, out-of-pocket expenses of the Administrative
Agent (including, to the extent invoiced, reasonable attorneys’ fees and
expenses) in connection with this Amendment and the other Loan Documents, in
each case to the extent reimbursable under the terms of the Credit Agreement.

3. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows as of the closing date of this Amendment:

(a) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) As of the date hereof after giving effect to the terms of this Amendment,
(i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Borrower set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects on
and as of the date hereof, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date.

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

5. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

YRC WORLDWIDE INC., as the Borrower By:     Name: Title:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a
Lender By:     Name: Title:

 

[LENDER – PLEASE INSERT FULL LEGAL NAME IN CAPS AND DELETE BRACKETS PRIOR TO
EXECUTION], as a Lender By:     Name: Title:

Signature Page to Consent and Reaffirmation to Amendment No. 1

YRC Worldwide Inc.

Amended and Restated Credit Agreement dated as of July 22, 2011